 

Exhibit 10.14

 

 

August 22, 2014

 

 

Robert Sikorski, M.D., Ph.D.

18316 Tapwood Road

Boyds, MD 20841

 

 

 

 

Dear Bob,

 

We remain very pleased with the prospect of your joining our team at FivePrime
and have worked with our Compensation Committee to extend to you this revised
offer of employment (enhanced stock option award and mortgage assistance) with
Five Prime Therapeutics, Inc. as Vice President, Global Clinical Development,
reporting directly to me.  As a key member of the management team, you would be
a member of the Executive Committee.

 

We would like for your full-time employment with FivePrime to begin at your
earliest convenience, but no later than October 1, 2014.

 

We would pay you a base salary of $350,000 per year, paid semi-monthly less
applicable taxes and withholding.  Once you begin full-time employment, you
would be eligible to participate in FivePrime’s benefit plans and programs
available to all regular, full-time employees.  These benefits currently include
medical, vision, dental, disability, 401(k) investment plan, Employee Stock
Purchase Plan, Section 125 (flex spending), Section 132 (mass transit) and paid
time-off programs.

 

You would be eligible to participate in FivePrime’s annual cash bonus program
and your annual target bonus amount would be 30% of your annual base salary. If
you start employment with us on or prior to October 1, 2014, you would be
eligible for a pro-rated bonus for fiscal year 2014 based on your start date. If
you start employment with us after October 1, 2014, your participation in our
bonus program would commence on January 1, 2015. We would determine your actual
annual performance bonus based on an assessment of your meeting individual goals
(50% weighting) as well as FivePrime’s attainment of corporate goals (50%
weighting). Corporate goal achievement is determined by FivePrime’s Board of
Directors.

 

FivePrime is also offering you a hiring bonus of $100,000, the payment of which
is conditioned on your acceptance of our employment offer and the start of your
employment with us.  We would pay you the hiring bonus with your first
paycheck.  You agree that if you voluntarily resign your employment with
FivePrime or if FivePrime terminates your employment for cause, you would
promptly repay to FivePrime (i) all of the hiring bonus, if such employment
termination occurred prior to the first anniversary of the start of your
employment; or (ii) 50% of the hiring bonus, if such employment termination
occurred on or after the first anniversary and prior to the second anniversary
of the start of your employment.

 

As an officer of FivePrime, we would provide certain severance and change in
control benefits to you under our Executive Severance Benefits Agreement, which
we would enter into with you in connection with your start of employment with
us. A template of this agreement is attached.

 

Subject to approval by FivePrime’s Board of Directors, we would grant you an
incentive stock option to purchase 80,000 shares of common stock of
FivePrime.  The exercise price per share would be the fair market value of
common stock on the date of grant.  We would issue your stock option award under
our 2013 Omnibus Incentive Plan.  Your stock option award would be subject to
our form of Stock Option Agreement and the Executive Severance and Benefits
Agreement.  Subject to your continued

1

--------------------------------------------------------------------------------

 

employment with FivePrime and the other terms and conditions of your stock
option grant, your stock option award would vest over four years, with 25% of
the shares vesting on the first anniversary of your start date and the balance
vesting in equal monthly installments over the subsequent 36 months.

 

In addition, subject to approval by FivePrime’s Board of Directors, we would
grant you 20,000 shares of restricted common stock of FivePrime under our 2013
Omnibus Incentive Plan.  Your restricted stock award would be subject to our
form of Restricted Stock Agreement and the Executive Severance and Benefits
Agreement.  Subject to your continued employment with FivePrime and the other
terms and conditions of your restricted stock award, your restricted stock award
would vest with respect to 50% of the shares on the second anniversary of your
start date and the with respect to the remainder 50% on the third anniversary of
your start date.

 

FivePrime would provide you support for your relocation to the Bay Area by
providing relocation assistance benefits as noted below.  

 

 

•

Transport of standard household goods (excluding specialty items such as boats,
antiques, fine art or other unique valuables) from your home in Maryland to the
Bay Area;

 

•

Shipment of two automobiles to the Bay Area;

 

•

Rental car during transport of your personal automobiles to the Bay Area;

 

•

Up to 4 months of temporary housing (fully furnished one-bedroom apartment);

 

•

Air travel for up to 8 home visits during temporary living term (every 2 weeks);

 

•

A 4-day house hunting trip for you and your spouse, including air fare, hotel,
rental car and per diem meal allowance; and

 

•

Reimbursement for the non-recurring closing costs on the purchase of a Bay Area
residence

 

You agree to provide documentation, including receipts, to support all
relocation expenses in accordance with FivePrime’s generally applicable
policies.  Lauretta Cesario is available to discuss relocation details with you
at your convenience.

 

You agree that if you voluntarily resign your employment with FivePrime, or if
FivePrime terminates your employment for cause, you would promptly repay to
FivePrime (i) all of the relocation expenses paid by the Company, if such
employment termination occurred prior to the first anniversary of the start of
your employment; or (ii) 50% of the relocation expenses, if such employment
termination occurred on or after the first anniversary and prior to the second
anniversary of the start of your employment.

 

FivePrime would provide you with mortgage assistance for your purchase of a
primary residence in the Bay Area, which we would begin paying to you after you
enter into such a mortgage, provided that you enter into such a mortgage within
one year of the start of your employment.  We would provide this mortgage
assistance through our regular semi-monthly payroll process as a separate line
item.  This mortgage assistance would be taxed as regular income.

 

 

 

Year 1

 

$  72,000 paid $3,000 semi-monthly

Year 2

 

$  72,000 paid $3,000 semi-monthly

Year 3

 

$  72,000 paid $3,000 semi-monthly

Total

$216,000

 

 

 

You agree that if you voluntarily resign your employment with FivePrime, or if
FivePrime terminates your employment for cause, you would promptly repay to
FivePrime the mortgage assistance benefits we paid to you in accordance with the
schedule noted below:

 

2

--------------------------------------------------------------------------------

 

 

•

100% of mortgage assistance received, if such termination occurred prior to the
second anniversary of the start of our payment of mortgage assistance to you

 

•

75% of mortgage assistance received, if such termination occurred on or after
the second anniversary but prior to the third anniversary of the start of our
payment of mortgage assistance to you

 

•

50% of mortgage assistance received, if such termination occurred on or after
the third anniversary but prior to the fourth anniversary the start of our
payment of mortgage assistance to you

 

We believe these mortgage assistance benefits will open up the real estate
choices available to you in the Bay Area.  We will, also, provide confirmation
of this additional assistance to the lending institution(s) of your choice in
support of your mortgage qualification.

 

We hope you will see these mortgage assistance benefits as our best faith effort
to enable your successful move to the Bay Area and to join with us in the
challenging and important work at FivePrime.

 

As a condition of our offer of employment, we require you to sign and comply
with our Confidential Information and Innovation Assignment Agreement, which
among other things prohibits unauthorized use or disclosure of FivePrime’s
confidential information.  During your tenure with FivePrime, we would expect
you to also abide by FivePrime’s policies and procedures.  Federal law requires
us to verify your identity and eligibility for employment in the United
States.  Accordingly, our offer of employment is also conditioned upon this
verification.

 

Your employment with FivePrime would not be for a set term and you would be an
at-will employee.  You would be free to terminate your employment with FivePrime
at any time and for any reason whatsoever simply by notifying us.  Likewise, we
would be free to terminate your employment at any time for any reason
whatsoever, with or without cause or advance notice.  This at-will employment
relationship cannot be changed except in writing and signed by FivePrime’s Chief
Executive Officer.

 

This letter, along with the Confidential Information and Innovation Assignment
Agreement, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you.  This letter may not be
modified or amended except by a written agreement, signed by FivePrime and you.

 

To accept this offer of employment, please sign, date and return this letter and
the Confidential Information and Innovation Assignment Agreement by the end of
the business day on Monday, August 25.  Please either send a .pdf copy or fax
the document to (415) 520-9842, attention Lauretta Cesario, or email a scanned
copy to lauretta.cesario@fiveprime.com.

 

Again, Bob, I am very pleased to make this offer to you.  We believe you bring a
great deal to FivePrime at this stage of our development and that your
contributions will be strategically important in continuing our progress in
Cancer and Immuno-oncology.  We all look forward to having you join our team as
we continue to build a vibrant and successful company dedicated to bringing
novel protein therapeutics to patients in need.

 

Sincerely,

 

 

/s/ Julie Hambleton

 

 

Julie Hambleton, M.D.

Senior Vice President and Chief Medical Officer

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Accepted:

 

 

 

 

/s/ Robert Sikorski

 

8.24.14

Robert Sikorski, M.D., Ph.D.

 

Date

 

 

 

 

 

 

9.17.14

Anticipated Start Date

 

 

 

 

 

 

 

 

 




4

--------------------------------------------------------------------------------

 

 

 

 

 

Executive Severance Benefits Agreement

 

This Executive Severance Benefits Agreement (this “Agreement”) is entered into
as of September 17, 2014 (the “Effective Date”), between Robert Sikorski, an
individual (“Executive”) and Five Prime Therapeutics, Inc. (“FivePrime”).  This
Agreement is intended to provide Executive with certain compensation and
benefits in the event that Executive is subject to certain qualifying
terminations of employment.  Certain capitalized terms used in this Agreement
are defined in Article 6.

FivePrime and Executive hereby agree as follows:

article 1

Scope of and Consideration for this Agreement

1.1FivePrime desires to employ Executive, or to continue Executive’s employment,
in the position of Vice President, Global Clinical Development, and Executive
wishes to be employed, or continue to be employed, by FivePrime in such
position.

1.2FivePrime and Executive wish to set forth the compensation and benefits that
Executive shall be entitled to receive upon a Change in Control Termination or a
Covered Termination.

1.3The duties and obligations of FivePrime to Executive under this Agreement
shall be in consideration for Executive’s employment with FivePrime (and if
Executive is a continuing employee, his or her past services to FivePrime), and,
with respect to the benefits described in Article 2 and Article 3, Executive’s
compliance with the limitations and conditions on benefits as described in
Article 4, including the execution of an effective Release, return of Company
property and continued compliance with the Restrictive Covenants.

1.4This Agreement shall supersede any other policy, plan, program or
arrangement, including any contract between Executive and any entity, relating
to severance benefits payable by FivePrime to Executive in connection with a
Change in Control Termination or Covered Termination.

article 2

Change in Control Severance Benefits

2.1Severance Benefits.  Upon a Change in Control Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 2.

2.2Salary Continuance.  Executive shall receive, as severance, an amount equal
to Executive’s Base Salary and Pro-Rata Bonus for that number of months in the
Change in Control Severance Period, payable over such number of months
immediately following the Termination Date in accordance with FivePrime’s
payroll schedule then in effect.  Except as set forth in Article 4, the payments
provided for in this Section 2.2 shall commence with the first regularly
scheduled payroll pay date following the Termination Date.

2.3Health Continuation Coverage.  

(a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by FivePrime,

5

--------------------------------------------------------------------------------

 

FivePrime shall pay the applicable premiums (inclusive of premiums for
Executive’s dependents for such health, dental, or vision plan coverage as in
effect immediately prior to the date of the Change in Control Termination) for
such continued health, dental, or vision plan coverage following the date of the
Change in Control Termination for up to the number of months equal to the Change
in Control Severance Period (but in no event after such time as Executive is
eligible for coverage under a health, dental or vision insurance plan of a
subsequent employer or as Executive and Executive’s dependents are no longer
eligible for COBRA coverage).  Such coverage shall be counted as coverage
pursuant to COBRA.  FivePrime shall have no obligation in respect of any premium
payments (or any other payments in respect of health, dental, or vision coverage
from FivePrime) following the effective date of the Executive’s coverage by a
health, dental, or vision insurance plan of a subsequent employer.  Executive
shall be required to notify FivePrime immediately if Executive becomes covered
by a health, dental, or vision insurance plan of a subsequent employer.  If
Executive and Executive’s dependents continue coverage pursuant to COBRA
following the conclusion of the Change in Control Severance Period, Executive
will be responsible for the entire payment of such premiums required under COBRA
for the duration of the COBRA period.  

(b)For purposes of this Section 2.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by FivePrime shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

2.4Stock Awards.  Upon a Change in Control Termination, (i) the vesting and
exercisability of all outstanding options to purchase shares of common stock of
FivePrime (or stock appreciation rights or other rights with respect to stock of
FivePrime issued pursuant to any equity incentive plan of FivePrime) that are
held by Executive on the Termination Date shall be accelerated in full, and (ii)
any reacquisition or repurchase rights held by FivePrime with respect to common
stock issued or issuable (or with respect to other rights with respect to stock
of FivePrime issued or issuable) pursuant to any other stock award granted to
Executive pursuant to any equity incentive plan of FivePrime shall lapse.  

article 3

Covered Termination Severance Benefits

3.1Severance Benefits.  Upon a Covered Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 3.

3.2Salary Continuance.  Executive shall receive, as severance, an amount equal
to Executive’s Base Salary and Pro-Rata Bonus for that number of months in the
Covered Termination Severance Period, payable over such number of months
immediately following the Termination Date in accordance with FivePrime’s
payroll schedule then in effect.  Except as set forth in Article 4, the payments
provided for in this Section 3.2 shall commence with the first regularly
scheduled payroll pay date following the Termination Date.

3.3Health Continuation Coverage.  

(a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by FivePrime, FivePrime shall pay for the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental, or
vision plan coverage as in effect immediately prior to the date of the Covered
Termination) for such continued health, dental, or vision plan coverage
following the date of the Covered Termination for up to the number of months
equal to the Covered Termination Severance Period (but in no event after such
time as Executive is eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer or as Executive and Executive’s
dependents are no longer eligible for COBRA coverage).  Such coverage shall be
counted as coverage pursuant to COBRA.  FivePrime shall

6

--------------------------------------------------------------------------------

 

have no obligation in respect of any premium payments (or any other payments in
respect of health, dental, or vision coverage from FivePrime) following the
effective date of the Executive’s coverage by a health, dental, or vision
insurance plan of a subsequent employer.  Executive shall be required to notify
FivePrime immediately if Executive becomes covered by a health, dental, or
vision insurance plan of a subsequent employer. If Executive and Executive’s
dependents continue coverage pursuant to COBRA following the conclusion of the
Covered Termination Severance Period, Executive will be responsible for the
entire payment of such premiums required under COBRA for the duration of the
COBRA period.

(b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by FivePrime shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

3.4Stock Awards.  Upon a Covered Termination, (i) the vesting and exercisability
of all unvested shares subject to outstanding options to purchase FivePrime’s
common stock (or stock appreciation rights or other rights with respect to stock
of FivePrime issued pursuant to any equity incentive plan of FivePrime) that are
held by Executive on the Termination Date shall be accelerated by fifty percent
(50%), and (ii) any reacquisition or repurchase rights held by FivePrime with
respect to common stock issued or issuable (or with respect to other rights with
respect to stock of FivePrime issued or issuable) pursuant to any other stock
award granted to Executive pursuant to any equity incentive plan of FivePrime
shall lapse with respect to fifty percent (50%) of those shares then unvested as
of the Termination Date.  

article 4

Limitations and Conditions on Benefits

4.1Rights Conditioned on Compliance.  Executive’s rights to receive all
severance benefits described in Article 2 and Article 3 shall be conditioned
upon and subject to Executive’s compliance with the limitations and conditions
on benefits as described in this Article 4.

4.2Continuation of Service Until Date of Termination.  Executive shall continue
to provide service to FivePrime in good faith until the Termination Date, unless
such performance is otherwise excused in writing by FivePrime.

4.3Release Prior to Payment of Benefits.  Upon the occurrence of a Change in
Control Termination or a Covered Termination, as applicable, and prior to the
provision or payment of any benefits under this Agreement on account of such
Change in Control Termination or Covered Termination, as applicable, Executive
must execute a general waiver and release in substantially the form attached
hereto and incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as
appropriate (each a “Release”), and such release must become effective in
accordance with its terms, but in no event later than 60 days following the
Termination Date.  No amount shall be paid prior to such date.  Instead, on the
60th day following the Termination Date, FivePrime will pay Executive the
severance amount that Executive would otherwise have received on or prior to
such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the severance amount being paid as originally
scheduled.  FivePrime may modify the Release in its discretion to comply with
changes in applicable law at any time prior to Executive’s execution of such
Release.  Such Release shall specifically relate to all of Executive’s rights
and claims in existence at the time of such execution and shall confirm
Executive’s obligations under Executive’s Proprietary Information and Inventions
Agreement (or any successor agreement thereto) and any similar obligations under
applicable law.  It is understood that, as specified in the applicable Release,
Executive has a certain number of calendar days to consider whether to execute
such Release.  If Executive does not execute such Release within the applicable
period, no benefits shall be provided or payable under, and Executive shall have
no further rights, title or interests in or to any severance benefits or
payments pursuant to, this Agreement.  It is further understood that if
Executive is age 40 or older at the time of a Change in Control Termination or a
Covered Termination, as applicable,

7

--------------------------------------------------------------------------------

 

Executive may revoke the applicable Release within seven calendar days after its
execution by Executive.  If Executive revokes such Release within such
subsequent seven-day period, no benefits shall be provided or payable under this
Agreement pursuant to such Change in Control Termination or Covered Termination,
as applicable.

4.4Return of Company Property.  Not later than the Termination Date, Executive
shall return to FivePrime all documents (and all copies thereof) and other
property belonging to FivePrime that Executive has in his or her possession or
control.  The documents and property to be returned include all files,
correspondence, email, memoranda, notes, notebooks, records, plans, forecasts,
reports, studies, analyses, compilations of data, proposals, agreements,
financial information, research and development information, marketing
information, operational and personnel information, databases, computer-recorded
information, tangible property and equipment (including computers, facsimile
machines, mobile telephones, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of FivePrime (and all
reproductions thereof in whole or in part).  Executive agrees to make a diligent
search to locate any such documents, property and information.  If Executive has
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then within 10 business days after the Termination
Date, Executive shall provide FivePrime with a computer-useable copy of all such
information and then permanently delete and expunge such confidential or
proprietary information from those systems.  Executive agrees to provide
FivePrime access to Executive’s system as requested to verify that the necessary
copying and/or deletion is done.  

4.5Cooperation and Continued Compliance with Restrictive Covenants.

(a)From and after the Termination Date, Executive shall cooperate fully with
FivePrime in connection with its actual or contemplated defense, prosecution, or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts, or failures to act that occurred during the time
period in which Executive was employed by FivePrime (including any period of
employment with an entity acquired by FivePrime).  Such cooperation includes
being available upon reasonable notice, without subpoena, to provide accurate
and complete advice, assistance and information to FivePrime, including offering
and explaining evidence, providing truthful and accurate sworn statements, and
participating in discovery and trial preparation and testimony.  Executive also
agrees to promptly send FivePrime copies of all correspondence (for example, but
not limited to, subpoenas) received by Executive in connection with any such
legal proceedings, unless Executive is expressly prohibited by law from so
doing.  FivePrime will reimburse Executive for reasonable out-of-pocket expenses
incurred in connection with any such cooperation (excluding foregone wages,
salary, or other compensation) within 30 days of Executive’s timely presentation
of appropriate documentation thereof, in accordance with FivePrime’s standard
reimbursement policies and procedures, and will make reasonable efforts to
accommodate Executive’s scheduling needs.  To the extent that any taxable
reimbursements of expenses are provided hereunder, they shall be made or
provided in accordance with Section 409A of the Code, including the following
provisions: (i) the amount of any such expense reimbursement provided during
Executive’s taxable year shall not affect any expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of the eligible
expense shall be made no later than the last day of Executive’s taxable year
that immediately follows the taxable year in which the expense was incurred; and
(iii) the right to any reimbursement shall not be subject to liquidation or
exchange for another benefit or payment.

(b)From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of the Confidential Information and Innovation
Assignment Agreement between FivePrime and Executive (and any other comparable
agreement signed by Executive), in accordance with its terms.

(c)During the Severance Period, Executive will not carry on any business or
activity (whether directly or indirectly, as a partner, stockholder, principal,
agent, director, affiliate, employee or consultant) that is directly competitive
with the business conducted by FivePrime, nor engage in any other

8

--------------------------------------------------------------------------------

 

activities that conflict with Executive’s continuing obligations to
FivePrime.  For the purposes of this Agreement, Executive and FivePrime agree
that research and development directed toward clinical or commercial stage
products or product candidates that FivePrime is actively pursuing on the
Termination Date will be considered competitive with the business of FivePrime. 
Before commencing any participation in any business or activity during the
Change in Control Severance Period or Covered Termination Severance Period, as
applicable, Executive shall submit advance written notice to the Board
describing the nature of the proposed business or activity and the general scope
of the business of the entity or individual for which Executive is proposing to
perform the work activity or in whose business Executive is proposing to
participate in some manner, and FivePrime shall provide a written response
within 10 business days indicating whether it consents to the proposed business
activity.  Failure to respond within this 10 business day period shall
constitute consent by FivePrime to the proposed business
activity.  Notwithstanding the above restrictions in this Section 4.5(c),
Executive shall not be prohibited from being a passive stockholder of up to 1%
of the public stock of a competitive entity.  

(d)Executive acknowledges and agrees that Executive’s obligations under this
Section 4.5 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which FivePrime has agreed
to provide the payments and benefits under this Agreement.  Executive further
acknowledges and agrees that Executive’s violation of Section 4.5 inevitably
would involve use or disclosure of FivePrime’s proprietary and confidential
information. Accordingly, Executive agrees that Executive will forfeit,
effective as of the date of any breach, any right, entitlement, claim or
interest in or to any unpaid portion of the severance payments or benefits
provided in Article 2 or Article 3.

4.6Parachute Payments.  

(a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from FivePrime or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then FivePrime shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive: (i)
payment in full of the entire amount of the Payment (a “Full Payment”), or (ii)
payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced
Payment”).  A Full Payment shall be made in the event that the quotient obtained
by dividing (i) the excess of (a) the Full Payment, over (b) the Reduced
Payment, by (ii) the Reduced Payment, is greater than ten percent (10%).  A
Reduced Payment shall be made in the event that the quotient obtained by
dividing (i) the excess of (a) the Full Payment, over (b) the Reduced Payment,
by (ii) the Reduced Payment, is less than or equal to ten percent (10%).  If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to Executive.  In the
event that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.

(b)The independent registered public accounting firm engaged by FivePrime for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this Section
4.6. If the independent registered public accounting firm so engaged by
FivePrime is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, FivePrime shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  FivePrime shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

9

--------------------------------------------------------------------------------

 

(c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to FivePrime and Executive within 15 calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by FivePrime or Executive) or such other time as
requested by FivePrime or Executive.  If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish FivePrime and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon FivePrime and Executive.

4.7Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including the Worker Adjustment and Retraining Notification Act (the
“WARN Act”) or any other so-called “plant closing” laws, require FivePrime to
give advance notice or make a payment of any kind to Executive because of
Executive’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change in control, or any other similar
event or reason, the benefits payable under this Agreement shall be
correspondingly reduced.  The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.

4.8Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of a Change
in Control Termination or Covered Termination (except as expressly provided in
Sections 2.3 and 3.3 above).

4.9Indebtedness of Executive. If Executive is indebted to FivePrime on the
effective date of a Change in Control Termination or Covered Termination,
FivePrime reserves the right to offset any severance payments and benefits under
this Agreement by the amount of such indebtedness.

4.10Application of Section 409A.  It is intended that each installment of the
payments provided for in this Agreement is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it
is intended that the payments under this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if FivePrime (or, if applicable, the successor entity
thereto) determines that the severance payments provided under this agreement
(the “Agreement Payments”) constitute “deferred compensation” under Section 409A
and Executive is, on the termination of service, a “specified employee” of
FivePrime or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Code Section 409A, the
timing of the Agreement Payments shall be delayed as follows:  on the earlier to
occur of (i) the date that is six months and one day after Executive’s
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), FivePrime (or the successor entity
thereto, as applicable) shall (A) pay Executive a lump sum amount equal to the
sum of the Agreement Payments that she would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Agreement
Payments had not been so delayed pursuant to this paragraph and (B) commence
paying the balance of the Agreement Payments in accordance with the applicable
payment schedules set forth in this agreement.  

4.11Tax Withholding.  All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment
taxes.  

10

--------------------------------------------------------------------------------

 

article 5

Other Rights and Benefits

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by FivePrime and for which Executive may
otherwise qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under other agreements with FivePrime except as
provided in Section 1.4 above. Except as otherwise expressly provided herein,
amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, policy, practice or program of FivePrime at or
subsequent to the date of a Change in Control shall be payable in accordance
with such plan, policy, practice or program.

article 6

Definitions

Unless otherwise provided, for purposes of this Agreement, the following
definitions shall apply:

6.1“Base Salary” means 1/12th of the greater of (i) Executive’s annual base
salary (excluding incentive pay, premium pay, commissions, overtime, bonuses,
and other forms of variable compensation) as in effect immediately prior to a
Change in Control Termination or a Covered Termination, as applicable, or (ii)
in the case of a Change in Control Termination, Executive’s annual base salary
(excluding incentive pay, premium pay, commissions, overtime, bonuses, and other
forms of variable compensation) as in effect immediately prior to a Change in
Control.

6.2“Board” means the Board of Directors of FivePrime.

6.3“Cause” means Executive’s: (i) dishonest statements or acts with respect to
FivePrime, any subsidiary or any affiliate of FivePrime or any subsidiary; (ii)
commission by or indictment for (A) a felony or (B) any misdemeanor (excluding
minor traffic violations) involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made); (iii) gross negligence,
willful misconduct or insubordination with respect to FivePrime, any subsidiary
or any affiliate of FivePrime or any subsidiary; (iv) material breach of any of
Executive’s obligations under any agreement to which Executive and FivePrime or
any subsidiary are a party; or (v) death or disability.  With respect to item
(iv), Executive will be given notice and a 30-day period in which to cure such
breach, only to the extent such breach can be reasonably expected to be able to
be cured within such period.  Executive agrees that the breach of any
non-solicitation or confidentiality obligation to FivePrime or any subsidiary
shall not be curable to any extent.

6.4“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (“Exchange Act Person”) becomes the
owner, directly or indirectly, of securities of FivePrime representing more than
fifty percent (50%) of the combined voting power of FivePrime’s then-outstanding
securities other than by virtue of a merger, consolidation or similar
transaction. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (i) on account of the acquisition of securities of FivePrime by
any institutional investor, any affiliate thereof or any other Exchange Act
Person that acquires FivePrime’s securities in a transaction or series of
related transactions that are primarily a private financing transaction for
FivePrime or (ii) solely because the level of ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by FivePrime reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting

11

--------------------------------------------------------------------------------

 

securities by FivePrime, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then-outstanding voting securities owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

(b)There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) FivePrime if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of FivePrime
immediately prior thereto do not own, directly or indirectly, either (i)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

(c)The stockholders of FivePrime approve or the Board approves a plan of
complete dissolution or liquidation of FivePrime, or a complete dissolution or
liquidation of FivePrime shall otherwise occur; or

(d)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of FivePrime and its subsidiaries,
other than a sale, lease, license or other disposition of all or substantially
all of the consolidated assets of FivePrime and its subsidiaries to an entity,
more than fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of FivePrime in substantially the
same proportion as their ownership of FivePrime immediately prior to such sale,
lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of
FivePrime. Notwithstanding the foregoing or any other provision of this
Agreement, the definition of Change in Control (or any analogous term) in an
individual written agreement between FivePrime or any affiliate and the
participant shall supersede the foregoing definition with respect to stock
awards subject to such agreement (it being understood, however, that if no
definition of Change in Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition shall apply).

6.5“Change in Control Severance Period” means the period of 12 months commencing
on the Termination Date.

6.6“Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs on, or within
three (3) months prior to, or within 12 months following, the effective date of
a Change in Control, provided that any such termination is a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). Death
and disability shall not be deemed Change in Control Terminations.

6.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

6.8“Code” means the Internal Revenue Code of 1986, as amended.

6.9“Company” means Five Prime Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

6.10 “Covered Termination” means an “Involuntary Termination Without Cause”,
provided that any such termination is a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).  Death, disability, and
termination of employment by Executive, shall not be deemed Covered
Terminations.

12

--------------------------------------------------------------------------------

 

6.11“Covered Termination Severance Period” means the period of six months
commencing on the Termination Date.

6.12“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by FivePrime for reasons other than Cause and other than as a result
of death or disability.  

6.13“Pro-Rata Bonus” means 1/12th of the greater of (i) the average annual bonus
paid to Executive for the three years preceding the date of a Change in Control
Termination or Covered Termination, as applicable, (or such lesser number of
years during which Executive has been employed by FivePrime), or (ii) annual
target cash bonus, as in effect immediately prior to a Change in Control
Termination or Covered Termination, as applicable.  

6.14“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then-holds with FivePrime within 60 days following
any of the following events taken without Executive’s consent, provided
Executive has given FivePrime written notice of such event within 30 days after
the first occurrence of such event and FivePrime has not cured such event within
30 days thereafter:

(a)A decrease in Executive’s total target cash compensation (base and bonus) of
more than 10% (i.e., a material reduction in Executive’s base compensation and a
material breach by FivePrime of Executive’s employment terms with FivePrime),
other than in connection with a comparable decrease in compensation for all
comparable executives of FivePrime;

(b)Executive’s duties or responsibilities are materially diminished (not simply
a change in title or reporting relationships); Executive shall not be deemed to
have a “Resignation for Good Reason” if FivePrime survives as a separate legal
entity or business unit following the Change in Control and Executive holds
materially the same position in such legal entity or business unit as Executive
held before the Change in Control;

(c)An increase in Executive’s round-trip driving distance of more than 50 miles
from Executive’s principal personal residence to the principal office or
business location at which Executive is required to perform services (except for
required business travel to the extent consistent with Executive’s prior
business travel obligations); or

(d)The failure of FivePrime to obtain a satisfactory agreement from any
successor to materially assume and materially agree to perform under the terms
of this Agreement.

6.15“Termination Date” means the effective date of the Change in Control
Termination or Covered Termination, as applicable.

article 7

General Provisions

7.1Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on FivePrime any obligation (i) to retain Executive as an employee, (ii)
to change the status of Executive as an at-will employee or (iii) to change
FivePrime’s policies regarding termination of employment.

7.2Notices.  Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail, to FivePrime at its primary office location
and to Executive at Executive’s address as listed in FivePrime’s payroll
records.  Any payments made by FivePrime to Executive under the terms of this
Agreement shall be delivered to Executive either in person or at the address as
listed in FivePrime’s payroll records.

13

--------------------------------------------------------------------------------

 

7.3Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.4Waiver.  If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.5Arbitration.  Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in the San Francisco Bay Area through Judicial Arbitration &
Mediation Services/Endispute (“JAMS”) under the then existing JAMS employment
law arbitration rules.  However, nothing in this Section 7.5 is intended to
prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.  Each party in
any such arbitration shall be responsible for its own attorneys’ fees, costs and
necessary disbursement; provided, however, that in the event one party refuses
to arbitrate and the other party seeks to compel arbitration by court order, if
such other party prevails, it shall be entitled to recover reasonable attorneys’
fees, costs and necessary disbursements.  Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys’ fees
provision herein.

7.6Complete Agreement.  This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and FivePrime and
is the complete, final, and exclusive embodiment of their agreement with regard
to this subject matter, wholly superseding all written and oral agreements with
respect to payments and benefits to Executive in the event of employment
termination.  It is entered into without reliance on any promise or
representation other than those expressly contained herein.

7.7Amendment or Termination of Agreement; Continuation of Agreement.  This
Agreement may be changed or terminated only upon the mutual written consent of
FivePrime and Executive.  The written consent of FivePrime to a change or
termination of this Agreement must be signed by an executive officer of
FivePrime (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by FivePrime or by any
surviving entity following any Change in Control.  In other words, if, following
a Change in Control, Executive continues to be employed by the surviving entity
without a Change in Control Termination and the surviving entity then undergoes
a Change in Control, following which Executive is terminated by the subsequent
surviving entity in a Change in Control Termination, then Executive shall
receive the benefits described in Article 2 hereof.

7.8Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.9Headings.  The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.10Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and FivePrime, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by FivePrime, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not

14

--------------------------------------------------------------------------------

 

assign any rights hereunder without the written consent of FivePrime, which
consent shall not be withheld unreasonably.

7.11ERISA.  This Agreement is intended to constitute a severance agreement
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  

7.12Choice of Law.  To the extent not preempted by ERISA, all questions
concerning the construction, validity and interpretation of this Agreement will
be governed by the law of the State of California, without regard to such
state’s conflict of laws rules.

7.13Construction of Agreement.  In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

7.14Circular 230 Disclaimer.  The following disclaimer is provided in accordance
with the Internal Revenue Service’s Circular 230 (21 C.F.R. Part 10).  Any tax
advice contained in this Agreement is intended to be preliminary, for discussion
purposes only, and not final.   Any such advice is not intended to be used for
marketing, promoting or recommending any transaction or for the use of any
person in connection with the preparation of any tax return.  Accordingly, this
advice is not intended or written to be used, and it cannot be used, by any
person for the purpose of avoiding tax penalties that may be imposed on such
person.

In Witness Whereof, the parties have executed this Agreement on the Effective
Date.

Five Prime Therapeutics, Inc.

 

 

By: /s/ Lewis T. Williams

Lewis T. Williams

President and Chief Executive Officer

 

 

 

 

/s/ Robert Sikorski

Robert Sikorski

Vice President, Global Clinical Development

 

 

Exhibit A:

Release (Individual Termination – Age 40 or Older)

Exhibit B:

Release (Individual and Group Termination – Under Age 40)

Exhibit C:

Release (Group Termination – Age 40 or Older)

 

 

15

--------------------------------------------------------------------------------

 

Exhibit A

 

Release
(Individual Termination – Age 40 or Older)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have 21 days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven days following my execution of this Release to revoke
the Release by providing a written notice of revocation to FivePrime’s Chief
Executive Officer; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth day
after I execute this Release (provided that I do not revoke it).

16

--------------------------------------------------------------------------------

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 




17

--------------------------------------------------------------------------------

 

 

Confidential Information and Innovation Assignment Agreement (for Employees)

 

This Confidential Information and Innovation Assignment Agreement (for
Employees) (this "Agreement") is entered into between Five Prime Therapeutics,
Inc., a Delaware corporation (together with any parent, subsidiary, affiliate or
successor, "FivePrime"), and the undersigned person.

 

FivePrime has made an employment offer to you. As an employee of FivePrime,
FivePrime would entrust you with Confidential Information (as defined below) and
you may develop Innovations (as defined below). As a material condition to your
employment with FivePrime, FivePrime requires, among other things, that you
agree to the terms and conditions of this Agreement.  In consideration of my
employment by FivePrime and the compensation FivePrime would pay me with respect
to my employment, I agree as follows:

 

1.Confidential Information. For purposes of this Agreement ,"Confidential
Information" means any and all data and information related to any aspect of the
business of FivePrime, including data and information disclosed to FivePrime by
third parties, that is either information not known by actual or potential
competitors of FivePrime or is confidential information of FivePrime (or
confidential information of third parties that have disclosed such information
to FivePrime) that is disclosed or known to you in connection with your
employment with FivePrime, including ideas, genes, sequences, targets, cell
lines, vectors, antibodies, antigens, ligands, receptors, assays, biological
materials, techniques, models, inventions, trade secrets, know-how, patent
applications, processes, designs, specifications , apparatuses , equipment,
algorithms, software code, databases and their contents, formulae, products or
services, research, pre-clinical and development work , data and plans,
financial information, procurement requirements, purchasing, manufacturing,
business information, investors , employees, compensation policies, practices
and related information, business and contractual relationships, term sheets,
the existence and status of negotiations, agreements, business forecasts, and
marketing plans and information. Confidential Information shall not include any
information that you can demonstrate, by competent evidence, (a) was rightfully
in your possession prior to the time FivePrime disclosed such information to you
in connection with your employment;(b) was lawfully obtained by you from a third
party under no obligation of confidentiality to FivePrime; or (c) becomes public
knowledge through no fault or omission of you or any third party.

 

2.Nondisclosure; Use. During and after the termination of my employment with
FivePrime, I will hold all Confidential Information in strict confidence and
will not disclose, use, copy, publish, lecture upon or summarize any
Confidential Information, except as necessary to carry out my assigned
responsibilities as a FivePrime employee and in compliance with any policies or
procedures FivePrime may adopt from time to time, including with respect to
publications and other public disclosures, and in compliance with any
obligations FivePrime may have to third parties.  I acknowledge that the
unauthorized taking or use of FivePrime's trade secrets could result in my
personal liability under California Civil Code Section 3426 et seq. and is a
crime under California Penal Code Section 499c.

 

3.FivePrime Property. All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, antibodies, antigens, cells,
compounds, biological materials and other materials, including copies and in
whatever form, relating to the business of FivePrime that I possess, create,
access or use as a result of my employment with FivePrime, whether or not
confidential, are the sole and exclusive property of FivePrime. Upon termination
of my employment for any reason, or otherwise upon FivePrime's request at any
other time, I will promptly deliver to FivePrime all such property and
materials, and will not keep in my possession, recreate, duplicate or deliver to
anyone else any such property or materials.

 

18

--------------------------------------------------------------------------------

 

4.Ownership of Innovations. All Innovations shall be the property of FivePrime
and, to the fullest extent permitted by law, shall be "works made for hire." I
hereby assign and agree to assign to FivePrime or its designee, without further
consideration, the entire right, title and interest in and to all Innovations,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, and other intellectual property rights or protections for
Innovations. I will disclose promptly and in writing to the individual
designated by FivePrime or to my immediate supervisor all Innovations that I
have made or reduced to practice. For purposes of this Agreement, the term
"Innovation" means any invention, discovery, improvement, trade secret or
original work of authorship, whether or not patentable, that I discover,
conceive, make, develop, reduce to practice or learn, alone or with others, in
the course of my employment with FivePrime or from my use of Confidential
Information.  The term Innovation does not include any Excluded Inventions (as
defined below).  I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that is required by
FivePrime) of all Innovations made by me during the period of my employment by
FivePrime, which records shall be available to, and remain the sole property of,
FivePrime at all times.

 

5.Excluded Innovations and Inventions.

 

5.1I have disclosed on Exhibit A a complete list of all inventions, discoveries,
improvements, trade secrets or original works of authorship, whether or not
patentable, that I have, or I have caused to be, either alone or jointly with
others, conceived, developed, or reduced to practice prior to my employment by
FivePrime, in which I have an ownership interest or which I have a license to
use, and that I wish to exclude from the scope of this Agreement (each, a
"Pre-Existing Innovation"). If such a Pre-Existing Innovation involves the trade
secrets or confidential information of any former employer or other person, I
have discussed with FivePrime how such Pre-Existing Innovation should be
described without violating my obligations to such former employer or other
person. If no Pre-Existing Innovations are listed in Exhibit A, I represent and
warrant to FivePrime that no Pre-Existing Innovations exist.

 

5.2I understand that this Agreement requires disclosure, but not assignment, of
any invention that qualifies fully for protection under Section 2870 of the
California Labor Code (together with the Pre-Existing Innovations, the "Excluded
Inventions"), a copy of which is attached hereto as Exhibit B, which pertains to
rights I may have in connection with inventions that I develop entirely on my
own time for which no equipment, supplies, facilities or trade secret
information of FivePrime are used and (a) that do not relate to the business of
FivePrime or to FivePrime's actual or demonstrably anticipated research or
development, or (b) that do not result from any work performed by me for
FivePrime.

 

5.3I agree that I will not incorporate, or permit to be incorporated, any
Excluded Inventions in any Innovation. If , in the course of my employment with
FivePrime, I incorporate any Excluded Invention into an Innovation or a
FivePrime process, machine or other work , I hereby grant FivePrime a
non-exclusive, perpetual, fully paid and royalty-free, irrevocable and worldwide
license, with rights to sublicense through multiple levels of sublicensees, to
reproduce, make derivative works of, distribute, publicly perform, and publicly
display in any form or medium, whether now known or later developed, make, have
made, use, sell, import, offer for sale, and exercise any and all present or
future rights in such Excluded Invention.

 

6.Assistance; Power of Attorney.  During my employment and thereafter, I will
assist FivePrime to obtain and enforce United States and foreign patents,
copyrights and other forms of intellectual property rights or protections
relating to Innovations. In the event FivePrime is unable to secure my signature
on any document needed in connection with such purposes, I hereby irrevocably
designate and appoint FivePrime and its duly authorized officers and agents as
my agent and attorney-in-fact, which appointment is coupled with an interest, to
act on my behalf to execute and file any such documents and to do all other
lawfully permitted acts to further such purposes with the same legal force and
effect as if executed by me.

 

19

--------------------------------------------------------------------------------

 

7.Non-competition.  During my employment with FivePrime, I will perform for
FivePrime such duties as FivePrime may designate from time to time, devote my
full time and best efforts to the business of FivePrime and not engage in any
other employment, occupation, consulting or other activity that is competitive
with or would conflict with the essential interests of FivePrime.

 

8.Non-solicitation.  During my employment with FivePrime, and for twelve (12)
months after the termination of my employment, regardless of the reason for
termination, I will not, directly or indirectly, whether through a third party
or otherwise, solicit, recruit, encourage or induce any employee or director of
or consultant or contractor to FivePrime to terminate his, her or its
relationship with FivePrime in order to accept or enter into any employment or

independent contractor or other business relationship with an employer, entity
or person other than FivePrime.

 

9.Contracts with and Obligations to Third Parties. I represent and warrant that
I am not bound by the terms of any agreement with any previous employer or other
party that conflicts with this Agreement or requires or would require me to
assign inventions that are now in existence or may be conceived or reduced to
practice by me in the future.  I represent and warrant that I have not entered
into, and covenant that I will not enter into during the term of my employment
with FivePrime, any agreement, employment, consultancy or undertaking that would
restrict or impair or otherwise conflict with my performance of this Agreement
or my employment with FivePrime. I will not, during my employment with FivePrime
or otherwise, use or disclose to FivePrime any confidential, trade secret, or
other proprietary information or material of any previous employer or other
person, and I will not bring onto FivePrime's premises any such information or
material of any previous employer or other person.

 

10.No Debarment.  I understand that FivePrime is engaged in the biotechnology
business, which is regulated by the United States Food and Drug Administration
("FDA"}, among other governmental agencies.  I represent and warrant to
FivePrime that I am not, and have never been, debarred by the FDA or any other
governmental agency, including of jurisdictions outside the United States,
associated with the regulation of pharmaceuticals or biologics, including with
respect to clinical and non-clinical research, development, manufacturing,
marketing and sales. If at any time during my employment with FivePrime I become
the subject of any proceeding for disqualification, debarment, delisting or
exclusion, I will immediately inform FivePrime of such proceeding.

 

11.No Employment Agreement.  I agree that my employment by FivePrime is not for
a definite period of time. Rather, my employment relationship with FivePrime is
one of employment at will and my continued employment is not obligatory by
either myself or FivePrime. I acknowledge that nothing in this Agreement would
in any way alter the at-will nature of my employment with FivePrime.

 

12.Reaffirmation.  I will upon the termination of my employment with FivePrime
reaffirm all of my obligations set forth in this Agreement and certify to
FivePrime that I have performed all of my obligations in this Agreement that by
their terms are to be performed on or before the termination of my employment
with FivePrime.

 

13.Notification to Other Persons.  I hereby grant consent to FivePrime notifying
any of my subsequent employers or entities or persons that may engage me as an
employee, consultant, independent contractor, temporary worker, partner,
director, officer or agent about my rights and obligations under this Agreement.

 

14.General Provisions.

 

14.1Severability. The provisions of this Agreement are severable. If any term of
this Agreement is held invalid or unenforceable, it shall be adjusted rather
than voided, if possible, in

20

--------------------------------------------------------------------------------

 

order to achieve the intent of the parties to the extent possible. In any event,
all other provisions of this Agreement, shall be deemed valid, and enforceable
to the fullest extent possible.

 

14.2Injunctive Relief. I agree that, because my services to FivePrime are
personal and because I will have access to Confidential Information, damages may
not adequately remedy any breach of my obligations under this Agreement and that
FivePrime may (without limitation of any other rights or remedies otherwise
available to FivePrime and without the necessity of posting a bond) obtain an
injunction or other equitable relief from any court of competent jurisdiction
prohibiting the continuance or recurrence of any such breach.

 

14.3Governing Law; Consent to Jurisdiction. This Agreement and all claims
relating to or arising out of this Agreement or the breach thereof shall be
governed by and construed in accordance with the laws of the state of California
without reference to its conflict of laws principles. I hereby submit to the
jurisdiction of the state courts and Federal courts located in San Francisco
County, California, for purposes of any action arising from or related to this
Agreement and agree that such courts shall be deemed to be a convenient
forum.  I agree that service upon me in any such action or proceeding may be
made by first class mail, certified or registered, to my address as last
appearing on the records of FivePrime.

 

14.4Survival; Binding Effect. This Agreement shall survive the termination of my
employment and the assignment of this Agreement by FivePrime to any
successor-in-interest or other assignee. This Agreement shall bind and inure to
the benefit of (a) FivePrime's successors and assigns and (b) your heirs,
executors, administrators and other legal representatives.

 

14.5Waiver.  Any waiver or failure to enforce any provision of this Agreement on
one occasion will not constitute a waiver of any other provision or of such
provision on any other occasion.

 

14.6No Assignment.  You may not assign or transfer this Agreement or any right
or obligation hereunder.

 

14.7Headings. The Section headings in this Agreement are for reference purposes
only and shall not affect in any way the meaning, construction or interpretation
of this Agreement.

 

14.8Entire Agreement; Modifications.  This Agreement contains the entire
agreement between FivePrime and me concerning the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, correspondence,
understandings, and agreements, whether oral or written, respecting that subject
matter. All modifications to this Agreement must be in writing and signed by the
party against whom enforcement of such modification is sought.

 

I ACKNOWLEDGE THAT I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON
OF THE DRAFTING OR PREPARATION HEREOF.

 

I acknowledge that I have read and understand this Agreement and have executed
this Confidential Information and Innovation Assignment Agreement (for
Employees) as of August 24, 2014.

 

 




21

--------------------------------------------------------------------------------

 

 

 

/s/ Robert Sikorski

 

Address:

18316 Tapwood Road

 

 

 

Boyds, MD 20841

Signature

 

 

 

 

 

E-mail:  

email@robertsikorski.com

 

 

 

/s/ Robert Sikorski

 

 

 

Print Name

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

Five Prime Therapeutics, Inc.

 

 

 

 

By:

/s/ Lauretta Cesario

Name:

Lauretta Cesario

Title:

Vice President, Human Resources

 

 

 

22

--------------------------------------------------------------------------------

 

Exhibit A

 

Pre-Existing Innovations

 

Please identify below all Pre-Existing Innovations, in which you have an
ownership interest or which you have a license to use, and that you wish to
exclude from the scope of this Agreement.  If any such Pre-Existing Innovation
involves the trade secrets or confidential information of any former employer or
other person, discuss with FivePrime how such Pre­ Existing Innovation should be
described in order to avoid violating any obligations you have to any such
former employer or other person.  If you do not list any Pre-Existing
Innovations below, you are representing and warranting to FivePrime that no
Pre-Existing Innovations exist.

 

 

Identifying Number

Or Brief Description

Personal

 

 

Software 1

3/2010

Custom designed software to analyze clinical trial data

 

 

 

Software 2

6/2011

Custom designed software to:

-review journal articles

-review clinical trials

 

 

-review press releases

Software 3

4/2005

Custom designed software to manage projects and timelines

Software 4

7/2007

Custom designed software to manage email

 

 

Medimmune

Additional disclosures to be discussed with FivePrime, as described above.

 

23

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

California Labor Code

 

§ 2870 Application of provision providing that employee shall assign or offer to
assign rights in invention to employer.

 

 

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

 

 

(1)

Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.

 

 

 

(2)

Result from any work performed by the employee for the employer.

 

 

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

24

--------------------------------------------------------------------------------

 

Exhibit B

 

Release

(Individual and Group Termination – Under Age 40)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing that:  (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release; (B)
I have the right to consult with an attorney prior to executing this Release;
and (C) I have 21 days to consider this Release (although I may choose to
voluntarily execute this Release earlier).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 



25

--------------------------------------------------------------------------------

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 

 

26

--------------------------------------------------------------------------------

[g201702240022125238559.jpg]

Exhibit C

 

Release

(Group Termination – Age 40 or Older)

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement between me and Five Prime Therapeutics, Inc. (the
“Agreement”) of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Innovation Assignment Agreement between FivePrime and me (or other comparable
agreement that I have signed, if any).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge FivePrime, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, stockholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with FivePrime), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date I execute this
Release, including all such claims and demands directly or indirectly arising
out of or in any way connected with my employment with FivePrime or the
termination of that employment, including claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in FivePrime, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including the
federal Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release FivePrime from its obligation to indemnify me pursuant to
FivePrime’s indemnification obligation pursuant to written agreement or
applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled.  I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that:  (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have 45 days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven days following my execution of this Release to revoke
the Release by providing a written notice of revocation to FivePrime’s Chief
Executive Officer; (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
execute this Release; and (F) I have  received with this Release the required
written disclosure for a “group

 

Five Prime Therapeutics, Inc. • Two Corporate Drive • South San Francisco, CA
94080 • Phone (415) 365-5600 • Fax (415) 365-5601

www.fiveprime.com

 

--------------------------------------------------------------------------------

Robert Sikorski, M.D., Ph.D. - August 22, 2014

Page 2

 

termination” under the ADEA, including a detailed list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees of FivePrime in the same job classification or organizational
unit who were not terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

 

Executive:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Date:

 

 

 